17‐3585‐cv 
N. Am. Soccer League, LLC v. U.S. Soccer Fed’n, Inc. 
                              
         UNITED STATES COURT OF APPEALS 
               FOR THE SECOND CIRCUIT 
                     ______________                          
                              
                   August Term 2017 
                              
(Argued: December 15, 2017       Decided: February 23, 2018) 
                              
                   Docket No. 17‐3585 
                                                  
                              
      NORTH AMERICAN SOCCER LEAGUE, LLC,  
                              
                              
                                                   Plaintiff‐Appellant, 
                                                                        
                            v. 
                              
     UNITED STATES SOCCER FEDERATION, INC., 
                              
                              
                                                 Defendant‐Appellee. 
                                                                        
                                                                        
                     ______________ 
 
Before:     PARKER, WESLEY, and CHIN, Circuit Judges. 
       Appeal from a November 4, 2017 order of the United 
States  District  Court  for  the  Eastern  District  of  New  York 
(Brodie, J.).   
       North  American  Soccer  League,  LLC  (“NASL”) 
appeals  from  the  denial  of  its  motion  for  a  preliminary 
injunction  seeking  a  Division  II  designation  pending  the 
resolution  of  its  antitrust  case  against  the  United  States 
Soccer  Foundation,  Inc.  (“USSF”).    We  evaluate  NASL’s 
motion  under  the  heightened  standard  applicable  to 
mandatory  preliminary  injunctions.    NASL  has  not 
demonstrated a clear likelihood of success on the merits of 
its  antitrust  claim  against  USSF  under  15  U.S.C.  § 1.  
Accordingly,  we  AFFIRM  the  order  of  the  District  Court 
denying NASL’s motion for a preliminary injunction, and we 
REMAND the matter for further proceedings on the merits 
of NASL’s claims. 
                         ______________ 
       JEFFREY  L.  KESSLER,  Winston  &  Strawn  LLP,  New 
          York, NY (David G. Feher, New York, NY; Steffen 
          N.  Johnson,  Heather  L.  Kafele,  Christopher  E. 
          Mills,  Washington,  D.C.,  on  the  brief),  for  Plaintiff‐
          Appellant. 
       GREGORY  G.  GARRE,  Latham  &  Watkins  LLP, 
         Washington,  D.C.  (Lawrence  E.  Buterman,  New 
         York, NY; Christopher S. Yates, San Francisco, CA, 
         on the brief), for Defendant‐Appellee. 
                         ______________ 
 




                                  2 
WESLEY, Circuit Judge: 
       After  the  denial  of  its  requested  Division  II 
designation for the 2018 season of men’s professional soccer, 
the North American Soccer League, LLC (“NASL”) filed an 
antitrust  suit  against  the  United  States  Soccer  Federation, 
Inc.  (“USSF”).    NASL  also  moved  for  a  preliminary 
injunction,  seeking  designation  as  a  Division  II  league 
pending resolution of the suit.  This opinion addresses that 
motion.    We  conclude  NASL  has  not  demonstrated  a  clear 
likelihood of success on the merits of its antitrust claim under 
the  heightened  standard  applicable  to  mandatory 
preliminary  injunctions.    Accordingly,  we  affirm  the 
judgment of the United States District Court for the Eastern 
District of New York, N. Am. Soccer League, LLC v. U.S. Soccer 
Fed’n,  Inc.  (“NASL”),  No.  17‐CV‐05495,  2017  WL  5125771 
(E.D.N.Y. Nov. 4, 2017) (Brodie, J.), denying NASL’s motion 
for a preliminary injunction. 
                                 I 
       As  the  regional  governing  body  for  soccer  in  the 
United  States  and  Canada,  USSF  designates  leagues  as 
Division I, II, or III according to USSF’s Professional League 
Standards  (the  “Standards”).    The  Standards  establish 
requirements  that  a  league  must  meet  to  gain  a  divisional 
designation—also  called  a  sanction—for  a  season  of  play.  
The more competitive the division, the higher the bar.  For 
example,  the  2008  Standards  required  that  a  Division  I 
league have a minimum of ten teams distributed in at least 
three  time  zones;  a  Division  II  league  have  a  minimum  of 
eight  teams  in  at  least  two  time  zones;  and  a  Division  III 




                                 3 
league have a minimum of eight teams, with no time‐zone 
requirement. 
      Soccer  leagues  apply  to  USSF  to  receive  annual 
designations for the upcoming season of play by submitting 
reports  demonstrating  their  compliance,  or  plans  for 
compliance,  with  the  Standards.    Leagues  may  submit 
requests  for  waivers  from  compliance  with  the  Standards’ 
requirements.    The  USSF  Board  votes  on  divisional 
designations after reviewing the recommendations of USSF’s 
Professional League Task Force (“Task Force”).  The Board is 
composed  of  fifteen  directors,  two  of  whom  are  chosen  by 
the professional leagues. 
       The same process applies for revising the Standards; 
the  USSF  Board  works  in  conjunction  with  a  Professional 
League  Standards  Task  Force  (“Standards  Task  Force”).1  
Unchanged from 1996 to 2008, the Standards for all divisions 
were  revised  in  2008  and  2014,  and  for  only  Division  II  in 
2010.2 
       The  three  most  prominent  men’s  professional  soccer 
leagues have historically occupied their respective divisions 
in isolation.  Major League Soccer, LLC (“MLS”) has been the 
only Division I men’s soccer league since MLS’s start in 1995.  
NASL has existed since 2009 and has operated as a Division 


        Individuals with current ties  to  any  professional  league 
       1

cannot be on the Task Forces and must abstain from USSF Board 
votes on matters relating to the professional leagues. 
        Amendments  proposed  in  2015  for  Division  I,  to  which 
       2

NASL objected, never were adopted. 




                                 4 
II  league  since  2011.    The  United  Soccer  Leagues,  LLC 
(“USL”) ordinarily has filled the Division III slot.  According 
to NASL, it long has harbored aspirations to compete against 
MLS in Division I; in contrast, USL has been content as an 
MLS feeder league.  
        It often pays to be at the top, of course, and MLS has 
enjoyed competitive benefits as the top‐tier league since its 
inception.  Indeed, USSF, when establishing men’s soccer in 
the United States, decided “to not sanction any other league 
as  a  [Division  I]  men’s  professional  outdoor  league  until 
MLS had finished its second full season in 1997—to give it a 
‘runway’ of sorts.”  Gulati Decl. ¶ 64.  MLS’s top‐tier status 
has  economic  benefit  as  well.    MLS  and  USSF  have  a 
“business  relationship”  through  which  Soccer  United 
Market  (“SUM”),  a  marketing  company,  has  the  rights  to 
“bundle[d]”  MLS  and  USSF  sponsorship  and  broadcasting 
rights.  Compl. ¶ 107; Gulati Decl. ¶ 230.3 
        Like  the  other  leagues,  NASL  annually  applies  to 
USSF for a divisional designation.  It operated as a Division 
II  league  for  the  2011–2017  seasons,  receiving  compliance 
waivers for all but one season.  Although NASL made a play 
for  a  Division  I  designation  for  2016,  its  application  was 
denied,  and  NASL  operated  as  a  Division  II  league  (with 
waivers) for that season.  For the 2018 season, NASL applied 
for  a  Division  II  designation,  requesting  waivers  for  the 

       3 Under the agreement, which was extended for an eight‐
year  term  in  2015,  SUM  guarantees  an  annual  amount  of 
marketing revenue, plus additional revenue if SUM hits monetary 
targets.  The bundling financially benefits both USSF and MLS. 




                                 5 
minimum‐team  and  time‐zone  requirements.    The  USSF 
Board  rejected  NASL’s  Division  II  application  but  gave 
NASL additional time to file for Division III status.  NASL 
filed suit instead. 
       NASL  contends  that  USSF  conspired  with  its 
membership and related entities in adopting, amending, and 
applying  its  Standards  in  an  anticompetitive  manner  to 
preclude NASL and other leagues from competing with MLS 
in the Division I market.  See 15 U.S.C. §§ 1–2.  NASL requests 
preliminary  injunctive  relief  in  the  form  of  a  Division  II 
league  designation  and  permanent  relief  enjoining  USSF 
from  promulgating  the  Standards  to  separate  leagues  into 
divisions. 
        NASL’s motion for a preliminary injunction is tied to 
its allegations in the first count of its Complaint—that USSF 
violated  15  U.S.C.  § 1  through  a  conspiracy  to  restrain 
competition.    NASL  asked  the  District  Court  for  a 
preliminary injunction allowing it to operate as a Division II 
league.    In  a  49‐page  decision,  the  district  court  made 
detailed  findings  of  fact  and  conclusions  of  law  before 
concluding  that  NASL  had  not  made  a  clear  showing  of 
entitlement to relief and denying the preliminary injunction.  
NASL, No. 17‐CV‐05495, 2017 WL 5125771, at *1, *21.  NASL 
appeals, arguing the District Court abused its discretion in 
applying the preliminary injunction standard and in finding 
that NASL had not sufficiently showed its clear likelihood of 
success on the merits of its § 1 antitrust claim. 
        
        




                                 6 
                                    II 
       This  Court  reviews  a  district  court’s  legal  rulings  de 
novo and its ultimate denial of a preliminary injunction for 
abuse of discretion.  McCreary Cty. v. Am. Civil Liberties Union 
of Ky., 545 U.S. 844, 867 (2005); Almontaser v. N.Y.C. Dep’t of 
Educ.,  519  F.3d  505,  508  (2d  Cir.  2008).    “A  district  court 
abuses  its  discretion  when  it  rests  its  decision  on  a  clearly 
erroneous  finding  of  fact  or  makes  an  error  of  law.”  
Almontaser, 519 F.3d at 508. 
   A. Applicable Standard for the Preliminary Injunction 
        Courts refer to preliminary injunctions as prohibitory 
or  mandatory.    Prohibitory  injunctions  maintain  the  status 
quo  pending  resolution  of  the  case;  mandatory  injunctions 
alter it.4  Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60 F.3d 
27,  34  (2d  Cir.  1995)  (internal  citation  omitted).    A  party 
seeking a preliminary injunction must show (1) irreparable 
harm; (2) either a likelihood of success on the merits or both 
serious questions on the merits and a balance of hardships 
decidedly  favoring  the  moving  party;  and  (3)  that  a 

       4 We focus on the status quo rather than the “mandatory” 
and  “prohibitory”  terminology  because  “in  borderline  cases 
injunctive  provisions  containing  essentially  the  same  command 
can be phrased either in mandatory or prohibitory terms.”  Int’l 
Union,  United  Mine  Workers  of  Am.  v.  Bagwell,  512  U.S.  821,  835 
(1994) (“‘Do not strike,’” would appear to be prohibitory . . . [but] 
‘Continue  working,’  would  be  mandatory.”);  Abdul  Wali  v. 
Coughlin,  754  F.2d  1015,  1025  (2d  Cir.  1985),  overruled  on  other 
grounds by O’Lone v. Estate of Shabaze, 482 U.S. 342 (1987) (“In many 
instances, this distinction is more semantic[] than substantive.”). 




                                    7 
preliminary injunction is in the public interest.  New York ex 
rel.  Schneiderman  v.  Actavis  PLC,  787  F.3d  638,  650  (2d  Cir. 
2015).    Because  mandatory  injunctions  disrupt  the  status 
quo,  a  party  seeking  one  must  meet  a  heightened  legal 
standard  by  showing  “a  clear  or  substantial  likelihood  of 
success  on  the  merits.”    N.Y.  Civil  Liberties  Union  v.  N.Y.C. 
Transit  Auth.,  684  F.3d  286,  294  (2d  Cir.  2012)  (internal 
quotation marks omitted).  The District Court concluded that 
NASL was seeking a mandatory injunction and imposed the 
heightened  standard.    NASL,  No.  17‐CV‐05495,  2017  WL 
5125771,  at  *7.    NASL  argues  that  using  the  heightened 
standard was error. 
       Because the proposed injunction’s effect on the status 
quo drives the standard, we must ascertain the status quo—
that is, “the last actual, peaceable uncontested status which 
preceded the pending controversy.”  Mastrio v. Sebelius, 768 
F.3d 116, 120 (2d Cir. 2014) (per curiam) (quoting LaRouche v. 
Kezer, 20 F.3d 68, 74 n.7 (2d Cir. 1994)).5  Before this litigation, 

       5   The  “status  quo”  in  preliminary‐injunction  parlance  is 
really a “status quo ante.”  See Holt v. Cont’l Grp., Inc., 708 F.2d 87, 
90  (2d  Cir.  1983)  (referring  to  reinstatement  of  benefits  as 
“restoration  of  the  status  quo  ante”);  accord  O  Centro  Espirita 
Beneficiente Uniao Do Vegetal v. Ashcroft, 389 F.3d 973, 1013 (10th 
Cir.  2004)  (en  banc)  (per  curiam)  (“requir[ing]  a  party  who  has 
recently  disturbed  the  status  quo  to  reverse  its 
actions . . .  restores, rather than disturbs, the status quo ante, and 
is thus not an exception” to the ordinary standard for preliminary 
injunctions).  This special “ante” formulation of the status quo in 
the realm of equities shuts out defendants seeking shelter under a 
current “status quo” precipitated by their wrongdoing. 




                                    8 
USSF  would  regularly  evaluate  NASL’s  applications  and 
determine NASL’s divisional designation.  The relationship 
of  annual  application,  assessment,  and  sanction 
determination  was  the  last  uncontested  status  between  the 
parties preceding the present controversy.  This is how the 
parties operated, year after year.   
        NASL seeks to alter this near‐decade‐long relationship 
of annual sanctioning between the parties.  Although NASL 
has never received a designation absent the annual process, 
it now requests a Division II designation for the duration of 
this  litigation.    NASL,  looking  to  upend  the  federation–
league  sanctioning  framework,  seeks  a  mandatory 
injunction. 
       NASL  argues  that  applying  a  heightened  standard 
here would require applying that standard any time a party 
seeks an injunction to maintain “critical benefits” they have 
long received.  Appellant’s Br. 3.  This case is different than 
the benefits‐termination cases, however.  In those cases, the 
status quo is one in which the plaintiff continues receiving 
previously granted benefits.  See Holt v. Cont’l Grp., 708 F.2d 
87, 90 (2d Cir. 1983) (reinstating benefits restores the status 
quo ante); see also Garcia v. Yonkers Sch. Dist., 561 F.3d 97, 99–
101,  107  (2d  Cir.  2009)  (permitting  suspended  students  to 
continue attending school).  Here, USSF decides anew each 
year which divisional designation applies to NASL, if any.  
NASL’s Division II sanctions never last beyond one season 
of play.  Unlike in the benefits‐termination cases, the status 
quo here involves a periodic sanction of limited life.   




                               9 
       “The  purpose  of  a  preliminary  injunction  is . . .  to 
preserve the relative positions of the parties.”  Univ. of Tex. v. 
Camenisch, 451 U.S. 390, 395 (1981).  Conflating status with 
status  quo,  the  parties  center  their  arguments  on  NASL’s 
status as a Division II league.  However, the status quo is not 
that NASL regularly received a Division II designation, nor 
is it NASL’s lack of a Division II designation for 2018.  The 
status  quo  is  the  parties’  pre‐controversy  position  vis‐à‐vis 
the  other.6    Directing  USSF  to  grant  NASL  a  divisional 
designation  for  2018  and  beyond  would  alter  that 
relationship.7    NASL’s  request  for  a  preliminary  injunction 


        6  Some  of  our  sister  circuits  have  explicitly  incorporated 
this principle into their formulations of the status quo.  See, e.g., 
SCFC  ILC,  Inc.  v.  Visa  USA,  Inc.,  936  F.2d  1096,  1100  (10th  Cir. 
1991), overruled on other grounds by O Centro Espirita, 389 F.3d at 
975 (“The status quo . . . is defined by the reality of the existing 
status  and  relationships  between  the  parties.”)  (emphasis 
omitted); Stemple v. Bd. of Ed. of Prince George’s Cty., 623 F.2d 893, 
898 (4th Cir. 1980) (“[C]ourts . . . will frame any equitable relief to 
preserve the last uncontested status between the parties.”); Wash. 
Capitols  Basketball  Club,  Inc.  v.  Barry,  419  F.2d  472,  475  (9th  Cir. 
1969) (“maintain[ing] the status quo between the litigants”) (citing 
Hamilton  Watch  Co.  v.  Benrus  Watch  Co.,  206  F.2d  738  (2d  Cir. 
1953)). 
         The case might be different if USSF designated NASL a 
        7

Division  II  league  and  revoked  that  designation  mid‐season.  
There,  the  status  quo  between  the  parties  arguably  would  be 
NASL’s Division II designation for that season, in which case we 
would evaluate NASL’s challenge to USSF’s revocation under the 
ordinary standard for a preliminary injunction. 




                                      10 
was  correctly  analyzed  by  the  District  Court  under  the 
heightened standard for a mandatory injunction.8 
    B. Clear Likelihood of Success on the Merits 
      NASL’s claim is anchored in § 1 of the Sherman Act.9  
Section  1  prohibits  “[e]very  contract,  combination . . .  or 
conspiracy[]  in  restraint  of  trade  or  commerce.”    15  U.S.C. 
§ 1; Am. Needle, Inc. v. Nat’l Football League, 560 U.S. 183, 189 
(2010).  Thus, to establish a clear likelihood of success under 

        8 NASL contends that, as an alternative to a showing of a 
clear or substantial likelihood of success, it can satisfy the higher 
standard  by  showing  that  failure  to  issue  the  injunction  would 
result in extreme or very serious damage.  It relies on our earlier 
statement “that a mandatory injunction should issue ‘only upon a 
clear  showing  that  the  moving  party  is  entitled  to  the  relief 
requested, or where extreme or very serious damage will result 
from a denial of preliminary relief.’”  Tom Doherty, 60 F.3d at 34 
(quoting  Abdul  Wali,  754  F.2d  at  1025).    Irreparable  harm, 
however, is “indistinguishable” from extreme damage.  Jacobson 
&  Co.,  Inc.  v.  Armstrong  Cork  Co.,  548  F.2d  438,  441  n.3  (2d  Cir. 
1977).    Therefore,  as  we  have  previously  noted,  the  extreme‐
damage  language  in  our  jurisprudence  remains  “merely  a 
reaffirmation  of  the  traditional  reluctance  to  issue  mandatory 
injunctions . . . .”  Id. 
        9  The  District  Court  found  that  NASL  had  established 
irreparable  harm  and  that  the  injunction  would  not  harm  the 
public interest.  NASL, No. 17‐CV‐05495, 2017 WL 5125771, at *8–
9, *21.  USSF does not focus on a failure by NASL in either area.  
Thus,  we  start  and  finish  with  the  lower  court’s  determination 
that NASL had not demonstrated its clear likelihood of success on 
the merits. 




                                     11 
its  §  1  claim,  NASL  must  show  “there  is  a  contract, 
combination . . .  or  conspiracy  amongst  separate  economic 
actors  pursuing  separate  economic  interests  such  that  the 
agreement  deprives  the  marketplace . . .  of  actual  or 
potential competition.”  Am. Needle, 560 U.S. at 195 (internal 
citations and quotation marks omitted). 
       NASL  alleges  that  “USSF  and  co‐conspirators  MLS, 
USL  and  SUM  have  entered  into  a  continuing  agreement, 
combination,  or  conspiracy  in  restraint  of  trade  with  the 
purpose,  intent  and  effect  of  restraining  horizontal 
competition  among  top‐tier  [and  second‐tier]  men’s 
professional  soccer  leagues . . . .”    Compl.  ¶  200.    NASL 
asserts  that  the  arrangement  “enables  MLS  to  be  the  only 
men’s  top‐tier  professional  soccer  league  .  .  .  by 
promulgating,  revising,  manipulating,  and  selectively 
granting  and  denying  waivers  from  anticompetitive 
Professional League Standards so that MLS, and only MLS, 
will satisfy the USSF’s requirements . . . to qualify for men’s 
top‐tier Division I sanctioning.”  Compl. ¶ 201. 
       
       
       
       
       
       




                               12 
       1. Contract, Combination, or Conspiracy10 
        For  an  arrangement  to  be  a  conspiracy  under  § 1,  it 
“must  embody  concerted  action.”    Am.  Needle,  560  U.S.  at 
191.    Concerted  action  exists  where  there  is  an  agreement 
between  “separate  economic  actors  pursuing  separate 
economic  interests.”    Id.  at  195  (internal  quotation  marks 
omitted).  The fact that the co‐conspirators are capable, due 
to  their  separateness,  of  acting  in  concert  is  not  sufficient.  
Proof  of  a  conspiracy  is  required.    Capital  Imaging  Assocs., 
P.C. v. Mohawk Valley Med. Assocs., Inc., 996 F.2d 537, 545 (2d 
Cir. 1993). 
       A  plaintiff  must  offer  “direct  or  circumstantial 
evidence  that  reasonably  tends  to  prove . . .  a  conscious 
commitment  to  a  common  scheme  designed  to  achieve  an 
unlawful objective.”  Monsanto Co. v. Spray‐Rite Serv. Corp., 
465  U.S.  752, 768  (1984).    Rarely  do  co‐conspirators  plainly 
state their purpose.  As a result, courts often must evaluate 
circumstantial  evidence  of  a  conspiracy  by  weighing  “plus 
factors, which, when viewed in conjunction with the parallel 
acts, can serve to allow a fact‐finder to infer a conspiracy.”  


          Because  “[t]he  question  whether  an  arrangement  is  a 
       10

contract,  combination,  or  conspiracy  is  different  from  and 
antecedent  to  the  question  whether  it  unreasonably  restrains 
trade,” Am. Needle, 560 U.S. at 186, we first examine, pursuant to 
NASL’s  allegations,  whether  USSF,  MLS,  USL,  and  SUM 
conspired  within  the  meaning  of  § 1  of  the  Sherman  Act.  
Although we ultimately assume the existence of a conspiracy, we 
address  this  antecedent  question  to  clarify  the  framework  the 
lower court must use on remand. 




                                  13 
United  States  v.  Apple,  Inc.,  791  F.3d  290,  315  (2d  Cir.  2015) 
(citation  and  internal  quotation  marks  omitted).    In 
Monsanto, the Supreme Court noted that courts should look 
for  evidence  that  “tends  to  exclude  the  possibility  that  the 
[defendant was] acting independently.”  Monsanto, 465 U.S. 
at 764.  In Matsushita, the Supreme Court elaborated on what 
this  meant:  “[C]onduct  as  consistent  with  permissible 
competition  as  with  illegal  conspiracy  does  not,  standing 
alone,  support  an  inference  of  antitrust  conspiracy.”  
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 
588 (1986).   
        The  District  Court  concluded  that  the  USSF  Board’s 
promulgation  of  the  Standards  was  not  direct  evidence  of 
concerted  action  among  USSF,  the  leagues,  and  SUM.  
According to the court, NASL needed to show there was “an 
agreement  to  agree  to  vote  a  particular  way”  before  the 
Standards  could  satisfy  the  concerted‐action  requirement.  
NASL, No. 17‐CV‐05495, 2017 WL 5125771, at *10 (emphasis 
omitted).  The court then evaluated circumstantial evidence 
of a conspiracy.  Regarding the USSF Board’s votes to adopt 
and  amend  the  Standards  as  parallel  conduct,  the  court 
examined whether there were plus factors demonstrating an 
antitrust  conspiracy.    Id.  at  *11.    Although  acknowledging 
that  the  SUM  agreement  poses  “a  conflict  of  interest,”  and 
describing as “troubling” USSF’s admitted past intent to give 
MLS  a  head  start  in  the  industry,  the  District  Court 
concluded that there was insufficient evidence of concerted 
action  because  the  evidence  did  not  tend  to  exclude  the 
possibility of independent action.  Id. at *11, *13, *15. 




                                   14 
     NASL argues that the District Court erred in applying 
the Monsanto standard for inferring a conspiracy because the 
Standards are direct evidence of a conspiracy.  We disagree. 
        The Monsanto‐Matsushita framework works here.  See 
Monsanto,  465  U.S.  at  764,  768;  Matsushita,  475  U.S.  at  588.  
Courts  use  this  framework  for  assessing  conspiracies, 
including  those  conspiracies  provable  by  direct  evidence.  
See, e.g., Monsanto, 465 U.S. at 765 (finding substantial direct 
evidence of vertical price‐fixing agreement).  A plaintiff who 
can proffer direct evidence of a conspiracy should have no 
qualms  with  the  Monsanto‐Matsushita  framework  because 
direct evidence by definition shows the requisite concerted 
action.  See Cosmetic Gallery, Inc. v. Shoeneman Corp., 495 F.3d 
46,  52  (3d  Cir.  2015)  (“‘Direct’  evidence  must  evince  with 
clarity a concert of illegal action.”). 
       Moreover, organizational decisions do not inherently 
constitute  § 1  concerted  action.    NASL’s  argument 
misinterprets  the  meaning  of  concerted  action  in  antitrust 
law.    “[Not]  every  action  by  a  trade  association  is . . . 
concerted  action  by  the  association’s  members.”    AD/SAT, 
Div. of Skylight, Inc. v. Associated Press, 181 F.3d 216, 234 (2d 
Cir.  1999)  (per  curiam).    Indeed,  even  though  a  “trade 
association  by  its  nature  involves  collective  action  by 
competitors[,] . . .  a  trade  association  is  not  by  its  nature  a 
‘walking  conspiracy.’”    Consol.  Metal  Prods.,  Inc.  v.  Am. 
Petroleum Inst., 846 F.2d 284, 293–94 (5th Cir. 1988).  Rather, 
it is when “a § 1 plaintiff establishes the existence of an illegal 
contract  or  combination”  that  the  plaintiff  can  “proceed  to 
demonstrate that the agreement constituted an unreasonable 
restraint  of  trade.’”    Capital  Imaging,  996  F.2d  at  542 




                                  15 
(emphasis  added).    Evidence  should  “tend[]  to  show  that 
association  members,  in  their  individual  capacities, 
consciously  committed  themselves  to  a  common  scheme 
designed to achieve an unlawful objective.”  AD/SAT, 181 F.3d at 
234 (emphasis added). 
       In  fairness  to  NASL,  organizational  decisions 
sometimes are § 1 concerted action.  For example, when there 
is  direct  evidence  of  an  alleged  conspiracy  via  an 
association’s express regulation of its members’ market.  In 
Associated  Press,  the  government  challenged  as  illegal  a 
cooperative  news  association’s  by‐laws  that  restricted 
membership  and  prohibited  members  from  distributing 
news to nonmembers.  Associated Press v. United States, 326 
U.S. 1, 5 (1945).  In ruling for the government, the Supreme 
Court endorsed the district court’s conclusion that “[t]he by‐
laws  of  AP  are  in  effect  agreements  between  the 
members . . . . [They are] contracts in restraint of commerce.”  
Id. at 11 n.6.  Similarly, in Indiana Federation of Dentists, the 
Supreme Court found that a federation’s policy constituted 
a collective refusal to deal with insurers and was an illegal 
agreement.  FTC v. Ind. Fed’n of Dentists, 476 U.S. 447, 457–58 
(2009).    These  cases  corroborate  the  obvious—that  direct 
evidence of an illegal “contract, combination, or conspiracy” 
satisfies § 1’s concerted‐action requirement.  See Allied Tube 
& Conduit Corp. v. Indian Head, Inc., 486 U.S. 492, 500 (1988) 
(finding agreement, in violation of § 1, to subvert standard‐
setting process by packing vote); see also United States v. Topco 
Assocs., Inc., 405 U.S. 596, 601–02 (1972) (by‐laws allocating 
market  territory  among  chain  members  found 
anticompetitive); Fashion Originatorsʹ Guild v. FTC, 312 U.S. 




                               16 
457,  462–64  (1941)  (Guild’s  rules  and  policies  found 
anticompetitive  where  purpose  was  to  prevent  sales  and 
create a monopoly). 
       If NASL were challenging the Standards themselves—
in totality—as violative of the antitrust laws, then the USSF 
Board’s  promulgation  of  them  would  constitute  direct 
evidence of § 1 concerted action in that undertaking.11  As for 

          How NASL is challenging the Standards is unclear.  See 
        11

A‐135  (the  District  Court,  with  NASL’s  later  agreement, 
summarized  NASL’s  position  as:  “You’re  saying  standards  are 
okay, Division I, Division II is okay; the manner in which [USSF] 
set[s] the requirements for each is wrong”); see also A‐137 (NASL 
stating “I’m challenging the requirements here . . . that a standard 
setting  body  should  set  [the  minimum‐team  requirement] . . . 
[challenging]  [t]hat  particular  rule”).    There  is  room  for 
disagreement as to whether NASL’s reference to the Standards, as 
“effectuat[ing]  the  USSF’s  anticompetitive  conspiracy,”  wages 
war on the Standards or just fires shots at their role in the larger 
alleged  conspiracy.    Compl.  ¶  122.    See  Summit  Health,  Ltd.  v. 
Pinhas,  500  U.S.  322,  339–40  (1991)  (Scalia,  J.,  dissenting) 
(describing an alleged agreement to boycott as “not the totality of 
the  conspiracy,  but  merely  the  means  used  to  enforce  it”).  
Compare  Wilk  v.  Am.  Med.  Ass’n,  895  F.2d  352,  374  n.9  (7th  Cir. 
1990)  (saying  plaintiffs  did  not  directly  challenge  standards 
alleged  to  “perpetuate[]  the  boycott”),  with  Robertson  v.  Sea  Pines 
Real  Estate  Cos.,  Inc.,  679  F.3d  278,  283,  288,  289  (4th  Cir.  2012) 
(finding  direct  evidence  of  conspiracy  where  defendants  used 
joint venture as an “instrumentality” and “conduit,” saying that 
“board members conspired in the form of [their] rules, the very 
passage  of  which  establishes  that  the  defendants  convened  and 
came to an agreement”). 




                                     17 
the  clearly  alleged  overarching  conspiracy  to  restrain 
competition  in  markets  for  top‐  and  second‐tier  men’s 
professional  soccer  leagues  in  North  America,  the 
promulgation of the Standards is circumstantial evidence of 
that conspiracy.  The District Court properly evaluated the 
Standards  along  with  other  circumstantial  evidence  of 
NASL’s  conspiracy  allegations,  concluding  that  NASL  had 
not sufficiently shown the presence of concerted action.  See 
NASL, 17‐CV‐05495, 2017 WL 5125771, at *11–15.  But even 
assuming NASL’s allegations show a conspiracy, NASL has 
failed  to  show  that  the  agreement  was  an  unreasonable 
restraint on competition under § 1. 
       2. Unreasonable Restraint 
        Only  unreasonable  restraints  on  competition  violate 
§ 1  of  the  Sherman  Act.    Courts  use  one  of  two  tests  here.  
“[A] restraint may be adjudged unreasonable either because 
it fits within a class of restraints that has been held to be ‘per 
se’ unreasonable, or because it violates what has come to be 
known  as  the  ‘Rule  of  Reason.’”    Ind.  Fed’n  of  Dentists,  476 
U.S.  at  457–58.    Regulation  of  league  sports  is  a  textbook 
example  of  when  the  rule  of  reason  applies.    See  Nat’l 
Collegiate Athletic Ass’n v. Bd. of Regents of Univ. of Okla., 468 
U.S. 85, 101 (1984). 
       NASL argues for an abbreviated, “quick look” version 
of  the  rule  of  reason,12  which  applies  when  “no  elaborate 
industry  analysis  is  required  to  demonstrate  the 


          The  parties  did  not,  and  do  not,  dispute  the  rule  of 
       12

reason’s applicability. 




                                  18 
anticompetitive  character  of  [the  challenged]  agreement.”  
Ind. Fed’n of Dentists, 476 U.S. at 459 (internal quotation mark 
omitted).    Here,  however,  far  from  being  obviously 
anticompetitive, the Standards could be found to have a net 
procompetitive effect, or no competitive effect at all.  See Cal. 
Dental  Ass’n  v.  FTC,  526  U.S.  756,  771  (1999).    Indeed,  the 
Standards  are  seemingly  designed  to  avoid  a  flaw  in  the 
relevant  market:  implosion  of  leagues  due  to  minimal 
consumer demand and teams’ financial instability.  Because 
the alleged restraints might avoid a flaw in the market, the 
full rule‐of‐reason analysis applies.  See id. (using three‐step 
rule  of  reason  when  reviewing  restrictions  designed  to 
address  deceptive  advertising  in  market  prone  to 
information gaps). 
       The  District  Court  properly  applied  the  three‐step 
rule‐of‐reason framework.  First, a plaintiff bears the initial 
burden  of  demonstrating  that  a  defendant’s  challenged 
behavior  can  have  an  adverse  effect  on  competition  in  the 
relevant  market.    United  States  v.  Am.  Express  Co.,  838  F.3d 
179, 194 (2d Cir. 2016), cert. granted, Ohio v. Am. Express Co., 
138 S. Ct. 355 (Oct. 16, 2017) (mem.).  Second, if the plaintiff 
satisfies  this  initial  burden,  the  burden  shifts  to  the 
defendant,  who  must  demonstrate  the  procompetitive 
effects  of  the  challenged  restraint.    Id.  at  195.    Third,  if  the 
defendant provides that proof, the burden shifts back to the 
plaintiff  to  show  that  these  “legitimate  competitive 
benefits . . . could have been achieved through less restrictive 
means.”  Id. (internal quotation marks omitted).  Ultimately, 
“[t]he true test of legality is whether the restraint imposed is 
such  as  merely  regulates  and  perhaps  thereby  promotes 




                                    19 
competition or whether it is such as may suppress or even 
destroy  competition.”    Nat’l  Soc’y  of  Prof’l  Eng’rs  v.  United 
States,  435  U.S.  679,  691  (1978)  (quoting  Chi.  Bd.  of  Trade  v. 
United States, 246 U.S. 231, 238 (1918)). 
        Under  the  first  step  of  the  rule  of  reason,  a  plaintiff 
must demonstrate that the alleged restraint has an adverse 
effect  on  competition.    Am.  Express,  838  F.3d  at  194.    The 
plaintiff can do this directly, by showing an “actual adverse 
effect on competition as a whole in the relevant market.”  Id. 
(emphasis  omitted)  (internal  quotation  mark  omitted) 
(giving examples of higher prices or reduced output).13  Or 
the plaintiff can make her case indirectly, “by showing that 
the  defendant  has  sufficient  market  power  to  cause  an 
adverse effect on competition.”  Id. (internal quotation marks 
omitted).  Plaintiffs seeking to show adverse effect indirectly 
must  demonstrate  both  the  defendant’s  market  power  and 
“other grounds” for believing the challenged restraint harms 
competition.  MacDermid Printing Sols. LLC v. Cortron Corp., 
833  F.3d  172,  183–84  (2d  Cir.  2016).    These  other  grounds 
might  include  price  increases,  reduced  output  or  market 
quality, significantly heightened barriers to entry, or reduced 
consumer choice.  Id. at 183 & n.42, 184, 186 n.56. 
      The  District  Court  did  not  err  in  finding  that  NASL 
indirectly  established  an  adverse  effect  on  competition  in 

          The  District  Court  found  that  NASL  had  not  directly 
       13

shown  an  actual  adverse  effect  on  competition  in  the  market.  
NASL, 17‐CV‐05495, 2017 WL 5125771, at *18 & n.41 (no customer 
confusion and no reduced output beyond NASL’s own exclusion 
from Division II). 




                                   20 
“the  market  for  (1)  top‐tier  and  (2)  second‐tier  menʹs 
professional soccer leagues located in the United States and 
Canada.”    NASL,  17‐CV‐05495,  2017  WL  5125771,  at  *17  & 
n.40.14  USSF’s market power is evident in its “power to . . . 
exclude competition” through the Standards.  United States 
v. E.I. du Pont de Nemours & Co., 351 U.S. 377, 391 (1956).  And 
the ratcheting up of the Standards over the last two decades 
imposes  increasingly  “significant  barriers  to  entry”  in  the 
relevant soccer market.  CDC Techs., Inc. v. IDEXX Labs., Inc., 
186 F.3d 74, 80 (2d Cir. 1999); see also MacDermid, 833 F.3d at 
183–84, 186 n.56. 
       The burden then shifts to USSF to offer evidence of the 
Standards’ procompetitive effects.  See Am. Express, 838 F.3d 
at  195.    Although  fraught  with  anticompetitive  potential, 
standards  promulgated  by  standard‐setting  organizations 
can be flush with “significant procompetitive advantages.”  
See Allied Tube, 486 U.S. at 501.  “The history of the restraint, 
the  evil  believed  to  exist,  the  reason  for  adopting  the 
particular remedy, the purpose or end sought to be attained, 
are  all  relevant  facts.”    Capital  Imaging,  996  F.2d  at  543 
(quoting Chi. Bd. of Trade, 246 U.S. at 238). 
      The District Court also did not err in finding that USSF 
offered sufficient evidence of the Standards’ procompetitive 
virtues.  See NASL 17‐CV‐05495, 2017 WL 5125771, at *18–19 
(considering minimum‐team count, time zones, market size, 
stadium capacity, and financial viability).  The court found 

          The  District  Court  defined  the  market  as  proposed  by 
       14

NASL, and the parties do not contest this definition.  In light of 
that consensus, we regard the relevant market to be the same. 




                                 21 
that  the  minimum‐team  requirement  increases  output 
through sustained fan interest and provides stability because 
larger leagues are less likely to collapse.  Id. at *19.  The court 
further  found  that  the  time‐zone  and  market‐size 
requirements  generate  fan  and  media  interest,  and,  along 
with  the  stadium‐capacity  requirement,  promote  league 
quality.  Id.  The court lastly determined that the financial‐
viability  requirements  keep  fans  interested,  stabilize  the 
leagues  financially,  and  prevent  free  riding.    Id.    These 
findings by the District Court are not clearly erroneous.  See 
Almontaser, 519 F.3d at 508. 
       The  Standards  further  benefit  the  market  by 
coordinating necessary competition.  As the Supreme Court 
recognized  when  addressing  the  National  Collegiate 
Athletic  Association’s  (“NCAA”)  role  in  regulating 
intercollegiate  athletics,  “this  case  involves  an  industry  in 
which horizontal restraints on competition are essential if the 
product is to be available at all.”  Bd. of Regents, 468 U.S. at 
101;  see  also  id.  at  102  (“[The  NCAA’s]  actions  widen 
consumer  choice—not  only  the  choices  available  to  sports 
fans but also those available to athletes—and hence can be 
viewed as procompetitive.”). 
       NASL argues that the District Court erred in finding 
some of the Standards’ requirements justified in part by their 
procompetitive  effects  of  eliminating  free  riding  and 
stabilizing the market.  However, it is permissible for courts 
to  consider  free  riding  and  stability  as  two  potential 
procompetitive justifications in the standard‐setting context. 




                                22 
       Eliminating  free  riders  can  be  a  procompetitive 
advantage of alleged restraints on competition like vertical 
price  agreements.    See  Leegin  Creative  Leather  Prods.,  Inc.  v. 
PSKS, Inc., 551 U.S. 877, 889–92 (2007) (discussing free riding 
and  other  procompetitive  justifications).    The  same  holds 
true in the standard‐setting context.  Here, the District Court 
did  not  err  in  finding  that  the  Standards  reduce  leagues’ 
incentive  to  free  ride  on  USSF’s  efforts  and  expenditures 
without making similar investments to generate fan interest 
in the sport.  NASL, 2017 WL 5125771, at *19. 
        Courts  can  also  consider  whether  evidence  of  a 
defendant’s         stabilizing       behavior        constitutes    a 
procompetitive  benefit  of  standard‐setting.    NASL  argues 
that  anticompetitive  behavior  cannot  be  justified  as 
preventing  “[r]uinous  competition,  financial  disaster,  [or 
the]  evils  of  price  cutting.”    United  States  v.  Socony‐Vacuum 
Oil Co., 310 U.S. 150, 221 (1940).  However, that logic is tied 
to  cases  where  courts  were  confronted  with  per  se  illegal 
practices.  Per se illegal practices, like horizontal price‐fixing, 
are  those  that  “because  of  their  pernicious  effect  on 
competition  and  lack  of  any  redeeming  virtue  are 
conclusively  presumed  to  be  unreasonable  and  therefore 
illegal without elaborate inquiry as to the precise harm they 
have caused or the business excuse for their use.”  N. Pac. Ry. 
Co. v. United States, 356 U.S. 1, 5 (1958).  Though courts might 
reject  the  stability  rationale  where  conduct  is  so 
anticompetitive  as  to  be  beyond  redemption,  see  Socony‐
Vacuum,  310  U.S.  at  228,  that  and  other  procompetitive 
justifications still can be relevant elsewhere—as in the sports 
standards context. 




                                  23 
       A defendant cannot, of course, justify anticompetitive 
arrangements  by  saying  an  industry’s  “special 
characteristics” warrant them.  Nat’l Soc’y of Prof’l Eng’rs, 435 
U.S. at 689.  But in the context of a soccer industry historically 
prone to collapse, the free‐rider and stability justifications do 
not  rationalize  anticompetitive  effects—they  evince 
procompetitive  ones.    Specifically,  as  USSF  urges,  the 
Standards avoid free riders on, and lock in consumer interest 
for, the relevant competitive market.  See Bd. of Regents, 468 
U.S. at 117 (“[M]ost of the regulatory controls of the NCAA 
are  justifiable  means  of  fostering  competition  among 
amateur  athletic  teams  and  therefore  procompetitive  because 
they  enhance  public  interest  in  intercollegiate  athletics.”) 
(emphasis added). 
       NASL separately argues that the District Court should 
have concluded NASL was clearly likely to succeed on the 
merits  once  the  court  found  problems  with  the  SUM 
agreement  and  USSF’s  early  use  of  the  Standards  to  favor 
MLS.  NASL, No. 17‐CV‐05495, 2017 WL 5125771, at *11, *13.  
As  the  District  Court  noted,  however,  USSF’s  voting 
procedures and early history are a far cry from the collusive 
activity  that  would  warrant  per  se  antitrust  analysis.    See 
Allied Tube, 486 U.S. at 501 (excluding product by packing the 
annual meeting vote); Gelboim v. Bank of Am. Corp., 823 F.3d 
759, 775 (2d Cir. 2016) (acting collusively by circumventing 
LIBOR‐setting  rules).    NASL  has  not  shown  a  meaningful 
financial  conflict  of  interest  stemming  from  the  SUM 
agreement; Board members with ties to professional leagues 
do not participate in the Task Forces and must abstain from 
votes regarding the Standards.  As for USSF sheltering MLS 




                                24 
from  competition  in  the  mid‐1990s,  USSF’s  alleged  co‐
conspirator leagues did not yet exist.  Any anticompetitive 
promulgation  or  misuse  of  the  Standards  would  be 
attributable to USSF alone.  And unilateral action does not 
violate § 1 of the Sherman Act.  Am. Needle, 560 U.S. at 190–
91; see also United States Football League v. Nat’l Football League, 
842  F.2d  1335,  1372  (2d  Cir.  1988)  (saying  prior  judgments 
against defendant, “admitted as evidence of a longstanding 
conspiracy,”  were  “at  best  marginally  probative  of  an 
ongoing intent to exclude competitors”). 
       Because  USSF  has  demonstrated  procompetitive 
effects of the Standards, the burden shifts to NASL to prove 
that “any legitimate competitive benefits offered by [USSF] 
could  have  been  achieved  through  less  restrictive  means.”  
Am.  Express,  838  F.3d  at  195  (internal  quotation  mark 
omitted).  Less restrictive alternatives are “those that would 
be  less  prejudicial  to  competition  as  a  whole.”    Capital 
Imaging,  996  F.2d  at  543.    The  District  Court  did  not  err  in 
concluding  that  NASL  failed  to  demonstrate  viable  less 
restrictive alternatives to the current Standards. 
        NASL points to the earlier renditions of the Standards 
as  less  restrictive  alternatives  to  the  current  version  of  the 
Standards.15  NASL notes, for example, that the Standards’ 
eight‐team requirement for Division II is less restrictive than 
its  current  twelve‐team  requirement.    Having  fewer 
requirements generally is less restrictive than having more.  
But NASL fails to show how reverting to earlier versions of 

       15  By  making  this  argument,  NASL  apparently  concedes 
that the earlier Standards had procompetitive justifications.   




                                  25 
the  Standards  would  achieve  the  same  legitimate 
procompetitive  objectives  as  the  Standards’  current  form.  
The Standards’ evolution could show simply that its earlier 
renditions were no longer viable.  Growing industries have 
developing standards; antitrust plaintiffs cannot just point to 
earlier  standards  as  less  restrictive  alternatives  without 
additionally  showing  the  equivalent  viability  of  the 
alternatives proffered. 
       NASL  also  urges  that  eliminating  the  Standards—
using  league  rules  instead  of  federation  rules—is  a  less 
restrictive  alternative.    Again,  we  fail  to  see  that  leagues‐
based rules would accomplish the same ends as those issued 
by a federation.  As the Supreme Court said of the NCAA’s 
regulating  function  in  intercollegiate  sports,  “[w]hat  the 
NCAA  and  its  member  institutions  market  in  this  case  is 
competition itself—contests between competing institutions.  
Of course, this would be completely ineffective if there were 
no  rules  on  which  the  competitors  agreed  to  create  and 
define the competition to be marketed.”  Bd. of Regents, 468 
U.S. at 102.  The same holds true here. 
                                III 
       NASL has a case left to make.  But we cannot say at 
this  point  that  NASL  has  shown  a  clear  likelihood  of  its 
success on the merits under 15 U.S.C. § 1.  Accordingly, the 
order  of  the  District  Court  denying  NASL’s  motion  for  a 
preliminary  injunction  is  AFFIRMED,  and  the  matter  is 
REMANDED  for  further  adjudication  of  this  case  on  the 
merits. 




                                 26